Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the mind. 
	Regarding claim 1, with the exception of the recitation of ‘in an electronic device’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.
	A human can obtain performance metadata indicative of usage of or more computing 5resources of the computer system; detect one or more anomaly transition point candidates in the metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process of the computer system generating the metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point 10candidates is a standalone transition point which is unpaired 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘in an electronic device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘in an electronic device’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 



Regarding claim 13, with the exception of the recitation of ‘in an electronic device’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.
	A human can detect one or more anomaly transition point candidates in the performance metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process generating the performance metadata, to or from an anomalous behavior mode, wherein each of the anomaly 15transition point candidates is a standalone transition point which is unpaired with other ones of the 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘in an electronic device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘in an electronic device’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 



Regarding claim 15, with the exception of the recitation of ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface…the electronic data processing hardware’, the claim recites mental processes and can be performed in the human mind. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.
	A human can receive the performance metadata…; detect… one or more anomaly 30transition point candidates in the performance metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process 3886213727US01 generating the performance metadata, to or from an anomalous behavior mode, 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or 

As for the limitations recited in claims 16-17, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1,2,8,9,11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosgrove (USPN 20190065302A1).
	As per claim 1, Cosgrove discloses a method, in an electronic device, for computer system performance monitoring, the method comprising: obtaining performance metadata indicative of usage of or more computing resources of the computer system (paragraph 0029 – the performance metadata is the performance metric value); 
detecting one or more anomaly transition point candidates in the metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process of the computer system generating the metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates (paragraphs 0030-0032 – an anomaly event is determined based on the performance metric value); and 
reporting one or more of the anomaly transition point candidates as anomaly transition points (paragraph 0018, last sentence – the reporting is communicating an alert message containing information identifying the occurrence of the anomaly event and an identifier of the resource to an operator console display device).

As per claims 2,14, Cosgrove discloses further comprising, for at least one of the anomaly transition point candidates, generating an explanatory predicate indicative of a human- readable explanation of behavior of the process at said at least one of the anomaly transition point candidates (paragraph 0018, last sentence – communicating 

As per claim 8, Cosgrove discloses further comprising: for each one of the anomaly transition point candidates, generating the explanatory predicate when a likelihood that said one of the plurality of reference values represents one of the anomaly transition points exceeds a predetermined threshold, and refraining from generating the explanatory predicate otherwise (paragraph 0018, last sentence – communicating an alert message containing information identifying the occurrence of the anomaly event and an identifier of the resource to an operator console display device; the remedial action/alert is only when a threshold is exceeded for these values as disclosed in paragraph 0031).

As per claim 9, Cosgrove discloses further comprising retaining said one of the anomaly transition point candidates for possible reporting as one of the anomaly transition points only when the explanatory predicate has been generated (paragraph 0031 - the remedial action/alert is only when a threshold is exceeded for these values; paragraph 0018, last sentence – communicating an alert message containing information identifying the occurrence of the anomaly event and an identifier of the resource to an operator console display device).

the performance metadata is raw performance metadata (paragraphs 0029,0033) or wherein the data is a filtered performance metadata obtained from said raw performance metadata.

As per claim 12, Cosgrove discloses further comprising adjusting one or more anomaly detection operating parameters in order to adjust a quantity of the reported anomaly transition points (paragraph 0051 – adjust the anomaly threshold and/or the sequence window range).

As per claim 13, Cosgrove discloses a method, in an electronic device, for automatically detecting anomalies in performance metadata, the method comprising: detecting one or more anomaly transition point candidates in the performance metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process generating the performance metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates (paragraphs 0030-0032 – an anomaly event is determined based on the performance metric value); and 
reporting one or more of the anomaly transition point candidates as anomaly transition points (paragraph 0018, last sentence – the reporting is communicating an alert message containing information identifying the occurrence of the anomaly event and an identifier of the resource to an operator console display device).


As per claim 15, Cosgrove discloses an electronic device for automatically detecting anomalies in performance metadata, the electronic device (paragraph 0025 – performance anomaly detector 220) comprising a data interface (paragraph 0025 – network interface circuits/network interface 320) and electronic data processing hardware (paragraph 0025 – processor circuits) and configured to: receive the performance metadata using the data interface (paragraph 0029 – the performance metadata is the performance metric value); 
detect, using the electronic data processing hardware, one or more anomaly transition point candidates in the performance metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process generating the performance metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates (paragraphs 0030-0032 – an anomaly event is determined based on the performance metric value); and 
report, using the data interface or another data or user interface, one or more of the anomaly transition point candidates as anomaly transition points (paragraph 0018, last sentence – the reporting is communicating an alert message containing information identifying the occurrence of the anomaly event and an identifier of the resource to an operator console display device).

.

Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 discloses the limitation ‘said one of the plurality of reference values’. Either the claim should state ‘one of a plurality of reference values’ or the dependency should be changed because ‘reference values’ is disclosed in claims 3,5,6. Appropriate correction is required.
	There is no prior art rejection for claims 3-7,10,17 because either no art could be found or no reason to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113